           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

MARCUS WAYNE FIELDS
ADC #150118                                                  PLAINTIFF

v.                       No. 2:18-cv-172-DPM

STIEVE, Dr/Regional Director,
ADC; PATRICK DRUMMOND,
APN, Correct Care Solutions;
CAMPBELL, APN, Correct Care
Solutions; and GREGARY RECHIGL,
Administrator, Correct Care Solutions                    DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Volpe's
recommendation, NQ 9, and overrules Fields's objections, NQ 10. FED. R.
CIV. P. 72(b)(3). Fields' s complaint will be dismissed without prejudice.
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                v
                                  D.P. Marshall Jr.
                                  United States District Judge
